DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments filed on February 07, 2022, in which claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (US 2010/0240409) in view of Nakagomi et al. (US 6,556,552). 
Regarding claim 1, Muraoka teaches a communication data processing method, applied to a terminal device, comprising: detecting an actual transmission rate between the terminal device and a base station (i.e., the wireless terminal station detects the transmission rate of uplink data to be transmitted to the wireless base station [0021], [0028], [0030]); and in response to the actual transmission rate being less than a preset time interval threshold for maintaining a connection between the terminal device and the base station, performing, according to a difference between the actual transmission rate  the wireless terminal station detects the transmission rate of uplink data to be transmitted to the wireless base station, compares the transmission rate with a preset transmission rate threshold, and, based on the comparison result thereof and the comparison result transmitted from the wireless base station, changes the transmission power variation range for controlling the transmission power [0017], [0021], [0028], [0030], the transmission power variation range can be increased only for the cases such as where the fading frequency of the uplink signal is a frequency that allows compensation for the amount of attenuation of the uplink signal, or where data communication is for significant data performed at a fast rate [0042], [0090], [0108]), 
wherein a transmission rate of the compensation data and the actual transmission rate is greater than or equal to the preset rate threshold (i.e., the wireless terminal station receives the comparison result, detects the transmission rate of uplink data to be transmitted to the wireless base station, compares the transmission rate with a preset transmission rate threshold, and, based on the comparison result thereof and the comparison result transmitted from the wireless base station [0043]).
	Muraoka does not specifically teach a sum of a transmission rate of the compensation data.
However, the preceding limitation is known in the art of communications. Nakagomi teaches a selection is made between "setting the transmission rate of a single frame to 256 ksps to compensate for the single interrupted frame", "setting the transmission rate of two frames to 192 ksps to compensate for the single interrupted frame" or "setting the transmission rate of four frames to 160 ksps to compensate for 
Regarding claim 6, Muraoka in view of Nakagomi teaches all the limitations above. Nakagomi further teaches in response to the actual transmission rate being greater than or equal to the preset rate threshold, stopping transmitting the compensation data (i.e., a new signal transmission rate capable of compensating for the loss of information due to non-continuous transmission is selected, and the base station 102 is notified of the selected signal transmission rate and affected frames col. 9, lines 8-15). 
Regarding claims 9, 17, Muraoka teaches a terminal device (fig. 6) comprising: a processor; and memory for storing instructions for execution by the processor, wherein when the executable instructions are executed by the processor ([0065]), the processor is configured to: detect an actual transmission rate between the terminal device and a base station (i.e., the wireless terminal station detects the transmission rate of uplink data to be transmitted to the wireless base station [0021], [0028], [0030]); and in response to the actual transmission rate being less than a preset time interval threshold for maintaining a connection between the terminal device and the base station, performing, according to a difference between the actual transmission rate and the preset rate threshold, communication of compensation data with a preset server through  the wireless terminal station detects the transmission rate of uplink data to be transmitted to the wireless base station, compares the transmission rate with a preset transmission rate threshold, and, based on the comparison result thereof and the comparison result transmitted from the wireless base station, changes the transmission power variation range for controlling the transmission power [0017], [0021], [0028], [0030], the transmission power variation range can be increased only for the cases such as where the fading frequency of the uplink signal is a frequency that allows compensation for the amount of attenuation of the uplink signal, or where data communication is for significant data performed at a fast rate [0042], [0090], [0108]), 
wherein a transmission rate of the compensation data and the actual transmission rate is greater than or equal to the preset rate threshold (i.e., the wireless terminal station receives the comparison result, detects the transmission rate of uplink data to be transmitted to the wireless base station, compares the transmission rate with a preset transmission rate threshold, and, based on the comparison result thereof and the comparison result transmitted from the wireless base station [0043]).
	Muraoka does not specifically teach a sum of a transmission rate of the compensation data.
However, the preceding limitation is known in the art of communications. Nakagomi teaches a selection is made between "setting the transmission rate of a single frame to 256 ksps to compensate for the single interrupted frame", "setting the transmission rate of two frames to 192 ksps to compensate for the single interrupted frame" or "setting the transmission rate of four frames to 160 ksps to compensate for the single interrupted frame". The contents of the interrupted frame are added to the 
Regarding claim 14, Muraoka in view of Nakagomi teaches all the limitations above. Nakagomi further teaches stop transmitting the compensation data in response to the actual transmission rate being greater than or equal to the preset rate threshold (i.e., a new signal transmission rate capable of compensating for the loss of information due to non-continuous transmission is selected, and the base station 102 is notified of the selected signal transmission rate and affected frames col. 9, lines 8-15). 

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (US 2010/0240409) in view of Nakagomi et al. (US 6,556,552) further in view of Qu et al. (US 20210211937).
Regarding claim 5, Muraoka in view of Nakagomi teaches all the limitations above except maintaining a 5G communication connection between the terminal device and the base station; and transmitting communication data using the 5G communication connection
However, the preceding limitation is known in the art of communications.  Qu teaches maintaining a 5G communication connection between the terminal device and the base station (i.e., communication is established through 5G network adapter as a primary link [0104]-[0105]); and transmitting communication data using the 5G 
Regarding claim 13, Muraoka in view of Nakagomi teaches all the limitations above except maintain a 5G communication connection between the terminal device and the base station; and transmit communication data using the 5G communication connection
However, the preceding limitation is known in the art of communications.  Qu teaches maintain a 5G communication connection between the terminal device and the base station (i.e., communication is established through 5G network adapter as a primary link [0104]-[0105]); and transmit communication data using the 5G communication connection (i.e., communication is established through 5G network adapter as a primary link [0104]-[0105]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Qu within the system of Muraoka in view of Nakagomi in order to reduce a packet loss rate during data transmission.

Allowable Subject Matter
Claims 2-4, 7-8, 10-12, 15-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEAN A GELIN/Primary Examiner, Art Unit 2643